UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4139


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID CHAPEL, III, a/k/a Pokey,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:98-cr-00047-6)


Submitted:   August 15, 2011             Decided:   September 14, 2011


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin II, United States Attorney, Lisa G. Johnston, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Chapel, III, appeals the district court’s order

revoking his supervised release and sentencing him to eighteen

months’ imprisonment and six months’ supervised release.                                         On

appeal,       Chapel         contends          that      his     sentence          was     plainly

unreasonable because the district court did not impose a lower

sentence in light of Chapel’s conviction and sentence for the

state offense that constituted his supervised release violation.

We affirm.

               In    reviewing          a    sentence     imposed      upon    revocation         of

supervised          release,       this       court     “takes     a    more       ‘deferential

appellate posture concerning issues of fact and the exercise of

discretion’          than         reasonableness           review        for       [G]uidelines

sentences.” *          United           States v.       Moulden,       478    F.3d       652,    656

(4th Cir. 2007) (quoting United States v. Crudup, 461 F.3d 433,

439 (4th Cir. 2006)).               This court will affirm a sentence imposed

after      revocation        of    supervised          release   if     it    is    not    plainly

unreasonable.          United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.       2010).      The    first         step   in    this    review      requires       us    to

determine       whether           the       sentence     is     unreasonable.              Crudup,


       *
       Chapel’s contention that review of a revocation sentence
should be for reasonableness is foreclosed by our precedent.
See United States v. Ruhe, 191 F.3d 376, 388 (4th Cir. 1999)
(noting panel bound by court precedent).



                                                   2
461 F.3d     at   438.     Only    if     the      sentence     is    procedurally       or

substantively      unreasonable         does       our    inquiry     proceed     to   the

second step of the analysis to determine whether the sentence is

plainly unreasonable.        Id. at 438-39.

             A    supervised           release           revocation      sentence        is

procedurally      reasonable      if    the       district    court     considered     the

advisory policy statement range based upon Chapter Seven of the

U.S. Sentencing Guidelines and the 18 U.S.C. § 3553(a) (2006)

factors applicable to supervised release revocation.                              See 18

U.S.C. § 3583(e) (2006); Crudup, 461 F.3d at 438-40.                           A sentence

is    substantively      reasonable      if       the     district     court    stated    a

proper basis for concluding the defendant should receive the

sentence imposed, up to the statutory maximum.                        Crudup, 461 F.3d

at 440.      “A court need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a

post-conviction sentence, but it still must provide a statement

of reasons for the sentence imposed.”                     Thompson, 595 F.3d at 547

(internal quotation marks omitted).

             In   this     case,       the        district     court     appropriately

considered the relevant factors.                  The court recounted the nature

and circumstances of Chapel’s offense, noting the conditions of

release had been modified to accommodate Chapel’s needs, and he

had   been   released     early    from       a    residential        reentry    program.

Nevertheless, shortly thereafter, he was engaging in drug use

                                             3
and   selling    “a     significant   amount       of    oxycodone.”         Chapel’s

sentence   is    therefore       procedurally      reasonable.         Because     the

district    court      had     discretion     to    impose      a    term    for   the

revocation of supervised release consecutive to any sentence of

imprisonment,         Chapel’s      sentence        is        also    substantively

reasonable.      See U.S. Sentencing Guidelines Manual § 7B1.3(f),

p.s. (2010).

            We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented        in   the     materials

before   the    court    and    argument    would       not   aid    the    decisional

process.

                                                                              AFFIRMED




                                        4